Title: To Thomas Jefferson from William Macarty, 18 February 1788
From: Macarty, William
To: Jefferson, Thomas


L’Orient, 18 Feb. 1788. Has arranged with his creditors in France to settle his affairs; the loss of 15,000₶ since the peace, with what he expects to lose on outstanding debts, will put him considerably in arrears; could recover the loss if he were permitted to proceed to America with his ship under American or French colors, from thence to the East Indies, and return to France to sell his cargo; as he has been settled in France since 1781, and as the funds to be thus raised are for the payment of debts in France, hopes that an application for this  permission, through TJ, to Messrs. La Luzerne and Lambert would be granted; hopes TJ will make such application and that Lafayette will lend his influence.
